Citation Nr: 0944053	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether apportionment of the Veteran's Department of 
Veterans Affairs (VA) benefits to the appellant, on behalf of 
the minor child, D.B.C., should be restored.

2.  Entitlement of the appellant to apportionment of the 
Veteran's VA benefits on behalf of the minor child, A.D.C.
 

REPRESENTATION


Veteran represented by:  The American Legion





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision by the VA Regional 
Office (RO) in Winston-Salem, North Carolina.  In that 
decision, the RO terminated the apportionment of the 
Veteran's benefits on behalf of D.B.C. as of July 1, 2004, 
and denied apportionment on behalf of A.D.C.  


FINDINGS OF FACT

1.  D.B.C. is not a biological child of the Veteran, has not 
been adopted by the Veteran, and is not a stepchild under the 
care of the Veteran.

2.  A.D.C. is not a biological child of the Veteran, has not 
been adopted by the Veteran, and is not a stepchild under the 
care of the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of the apportionment of 
the Veteran's VA benefits to the appellant on behalf of 
D.B.C. have not been met.  38 U.S.C.A. § 5307 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.450, 3.451 (2009)




2.  The criteria for an apportionment of the Veteran's VA 
disability benefits to the appellant on behalf of A.D.C. have 
not been met.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

This appeal concerns a benefit, i.e., apportionment of 
benefits, provided under chapter 53 of title 38, United 
States Code.  The rules governing VA notice and assistance 
upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than 
chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  VA rules do, however, include special procedural 
requirements for simultaneously contested claims, such as a 
claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102.

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 
19.102.

Here, the appellant filed an NOD in January 2005.  In 
response to the NOD, the RO issued an SOC in June 2005 and 
provided a copy to the appellant.  There is no evidence in 
the claims file, however, that the Veteran or his 
representative was ever 


provided with a copy of the June 2005 SOC.  In response to 
the SOC, the appellant submitted a substantive appeal, VA 
Form 9, in July 2005.  The record does not indicate that the 
Veteran and his representative were provided with the content 
of the appellant's appeal.  In September 2005 the Veteran and 
his representative were issued an SOC.  From this, it appears 
that they had been apprised of at least some of the 
appellant's contentions. 

In any event, however, regardless of whether the Veteran was 
fully notified pursuant to VA rules, for reasons explained 
more fully below, the Board is denying the appellant's claim 
for a restoration of the apportionment for the benefit of 
D.B.C., and for an apportionment for the benefit of A.D.C.  
Such a decision is fully favorable to the Veteran, and 
therefore any procedural violation has resulted in no 
prejudice to him.  Furthermore, although the appellant was 
not issued a copy of the September 2005 SOC, it did not 
contain information regarding the claim about which she had 
not previously been notified.  See 38 U.S.C.A. § 7105A; 38 
C.F.R. § 19.102.  Therefore, the Board may therefore proceed 
with appellate review without prejudice to either party.

II.  Applicable Law and Analysis

Under 38 U.S.C.A. § 5307 (West 2002 & Supp. 2009), if a 
veteran's children are not in his custody, all or any part of 
the compensation or pension payable on account of such 
veteran may be apportioned as may be prescribed by the 
Secretary.  VA regulations provide for two types of 
apportionments. 

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450 (2009).  Section 
3.450 provides that an apportionment may be paid if a 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for their support.  
Apportionment may also be paid on behalf of 


the veteran's spouse if he is not residing with her and is 
not reasonably discharging his responsibility for the 
spouse's support.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 
5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment, which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between a veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits is ordinarily considered insufficient to 
constitute a reasonable basis for any apportionment.

Generally, the term child of a veteran means an unmarried 
person who is a legitimate child, a child legally adopted by 
the veteran before attaining the age of 18 years, a stepchild 
who acquired that status before the age of 18 years and who 
is a member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child.  38 C.F.R. § 3.57. 

In the present case, the record contains a birth certificate 
for D.B.C., showing that she was born in June 2000.  The 
appellant is listed as the mother, and the Veteran is listed 
as the father.  The record also contains a birth certificate 
for A.D.C., stating that he was born in July 2003.  The 
appellant is listed as the mother, and the Veteran is listed 
as the father.  On both birth certificates the last name of 
the child and the information about the father are in a 
different typeface than the rest of the information regarding 
the child and mother.  It therefore appears that this 
information was added to the original birth certificates at a 
later time.

In June 2004, genetic tests were conducted at O.G., a private 
facility.  The test results indicate that the combined 
paternity indexes for the Veteran and D.B.C. and the Veteran 
and A.D.C. were 0 and that there was a 0.00 percent chance of 
paternity.  Therefore, the Veteran is not the biological 
father of D.B.C. or A.D.C.  The record does not indicate that 
the Veteran has adopted D.B.C. or A.D.C., nor they have been 
members of his household as stepchildren.  

The appellant wrote in a statement submitted to VA in 
November 2004 that she had paid for another paternity test, 
the results of which she planned to submit when they were 
available.  However, the appellant has not, to date, 
submitted the results of these tests to VA.  The appellant 
wrote on her July 2005 substantive appeal that she did not 
understand the test results from O.G.  The Board notes that 
no evidence has been submitted to rebut the paternal testing 
from O.G. showing that the Veteran cannot be the biological 
father of either D.B.C. or A.D.C.

Since the Veteran is not the biological father of D.B.C. or 
A.D.C., has not adopted them, and has not been their 
stepfather with them living as members of his household, his 
VA disability benefits cannot not be apportioned for their 
support.  See 38 C.F.R. § 3.57, 3.450, 3.451.  Therefore, the 
claim for restoration of apportionment on behalf of D.B.C. 
and of apportionment on behalf of A.D.C. must be denied as a 
matter of law.    




ORDER

Restoration of apportionment of the Veteran's VA benefits to 
the appellant on behalf of D.B.C. is denied.

Apportionment of the Veteran's VA benefits to the appellant 
on behalf of A.D.C. is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


